Weiss, P. J., Crew III, Mahoney and Harvey, JJ., concur.
Ordered that the order entered October 19, 1990 and judgments entered thereon are modified, on the law, without costs, by reversing so much thereof as granted defendants’ motions to dismiss the complaint and denied plaintiffs’ cross motion; said motions denied and cross motion remitted to the Supreme Court for further consideration; and, as so modified, affirmed. Ordered that the appeal from order entered July 1, 1991 is dismissed, without costs.